DETAILED ACTION
This communication is a Restriction Requirement Office Action in response to the submission filed on 11/13/19 in Application 16/682,823.  
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1-6 are directed to an item forecasting system, comprising: a processor on a computing device; and a computer-readable non-transitory storage medium memory storing computer executable instructions, the instructions operable to cause the processor to execute: a shape characteristics based classification module programmed to: acquire a plurality of time series datasets associated with a plurality of items, generate, based on date labels associated with the plurality of time series datasets, a plurality of first datasets comprising shape-based features and effect-based features, and generate, based on the plurality of the first datasets, a plurality of second datasets with shape labels, wherein the items in the second datasets are classified into clusters and wherein each cluster shares a shape label; and a forecasting module programmed to: run a plurality of candidate forecasting models on each shape label associated with each cluster in the second datasets to obtain an average forecast error for each shape label, select a best forecasting model with a lowest average forecast error for each shape label, and assign the best forecasting model to each item in the cluster sharing the shape label for an item prediction; and classified in G06Q 30/02.
II.	Claim 7-12 are directed to a system for identifying item similarity, comprising: a processor on a computing device; and a computer-readable non-transitory storage medium memory storing computer executable instructions, the instructions operable to cause the processor to execute: a shape characteristics based classification module programmed to: acquire a plurality of time series datasets associated with a plurality of items, generate, based on date labels associated with the plurality of time series datasets, a plurality of first datasets comprising shape-based features and effect-based features, and generate, based on the plurality of the first datasets, a plurality of second datasets with shape labels, wherein the items in the second datasets are classified into clusters and wherein each cluster shares a shape label; and an item similarity module programmed to: select a reference item for each cluster of items, apply a plurality of search models respectively on shape-based and effect- based features of the reference item in the second datasets to obtain a plurality of similarity values, the plurality of search models comprising a full feature search, a reduced feature search, a model based search, and a fast combined search, and identify top K similar items for the reference item with a decreasing order of the plurality of the similarity values; classified in G06Q 30/02.
III.  	Claims 13-20 are directed to a  non-transitory computer-readable storage medium having executed instructions stored which, when executed by a processor on a computing device, cause the processor to perform operations comprising: acquiring a plurality of time series datasets; generating, based on date labels associated with plurality of time series datasets, a plurality of first datasets comprising shape-based features and effect-based features; and generating, based on the plurality of the first datasets, a plurality of second datasets with shape labels, wherein the plurality of second datasets are classified into clusters and wherein each cluster shares a shape label, wherein generating the plurality of the second datasets comprising: randomly sampling the first datasets to generate training data and test data; performing a multi-stage clustering on the training data to initially identify and assign shape labels to the training data; calculate, by a machine learning classification model, probabilities of each of shape labels for each time series of training data to predict and assign a shape label with a highest probability to a cluster of test data; train the machine learning classification model with the plurality of shape labels as responsive variables and shape-based features and effect-based features from the first datasets as independent variables; and score the test data with the machine learning classification model to assign a shape label to the test data to generate the second datasets with the shape labels; classified in G06Q 30/02.

The inventions are distinct, each from the other because of the following reasons:

Inventions I – III are related as sub combinations disclosed as usable together in a single combination.  The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub combination is separately usable.  
In the instant case, sub combination I has separate utility such as run a plurality of candidate forecasting models on each shape label associated with each cluster in the second datasets to obtain an average forecast error for each shape label, select a best forecasting model with a lowest average forecast error for each shape label, and assign the best forecasting model to each item in the cluster sharing the shape label for an item prediction” which is not found in sub combination II.  See MPEP § 806.05(d).
In the instant case, sub combination II has separate utility such as “select a reference item for each cluster of items, apply a plurality of search models respectively on shape-based and effect- based features of the reference item in the second datasets to obtain a plurality of similarity values, the plurality of search models comprising a full feature search, a reduced feature search, a model based search, and a fast combined search, and identify top K similar items for the reference item with a decreasing order of the plurality of the similarity values” which is not found in sub combination I.  See MPEP § 806.05(d).

The examiner has required restriction between sub combinations usable together. Where applicant elects a sub combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

Undue search burden on the examiner due to 3 distinct claimed inventions.  Each distinct invention would require a unique search strategy by the examiner.  Claims classified in the same class and this case G06Q 30/02, is not the sole indicator of an Examiner’s search burden as subject matter and search classes are not all encompassing.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683